Exhibit (10)(vv)

FIRST BUSINESS BANCSHARES OF KANSAS CITY, INC.

1994 KEY EMPLOYEE STOCK OPTION PLAN

as amended on October 19, 2006

1. PURPOSE. The purpose of the First Business Bancshares of Kansas City, Inc.
1994 Key Employee Stock Option Plan (the “Plan”) is to advance the interests of
the Corporation by encouraging and providing a means whereby key employees may
acquire an indirect equity interest in the success of First Business Bank of
Kansas City, N.A. (the “Bank”) by purchasing regular common stock of First
Business Bancshares of Kansas City, Inc. (the “Corporation”) pursuant to Options
granted under the Plan. These Options will not be qualified under the Internal
Revenue Code of 1986, as amended (the “Code”). The Board of Directors of the
Corporation believes that the Plan will enable the Corporation to attract and
retain the services of highly qualified executives upon whose judgment,
leadership and special efforts the successful conduct of the Corporation’s
business is largely dependent.

2. NUMBER OF SHARES. Options under the plan may be granted annually to any key
employee of the Corporation to purchase such number of shares of the
Corporation’s regular common stock which the Directors shall determine. Such
options shall be granted on the last day in              of each year. The
aggregate number of shares of the regular common stock of the Corporation which
may be issued under Options granted pursuant to the Plan shall not exceed 27,000
shares, subject to adjustment as described in Section 8. Such shares may, at the
discretion of the Board of Directors, consist either in whole or in part of
shares of the corporation’s authorized but unissued regular common stock or
shares of the Corporation’s authorized and issued regular common stock
reacquired by the Corporation and held in its treasury. If an Option granted
under the Plan is surrendered or for any other reason ceases to be exercisable
in whole or in part, the shares which were subject to such Option, but as to
which the Option has not been exercised, shall continue to be available under
the Plan.

3. ADMINISTRATION AND ELIGIBILITY.

(a) This Plan shall be administered by the Board of Directors. The Board of
Directors shall establish rules for the proper administration of the Plan. The
Board of Directors of the Corporation shall have the authority to grant Options
hereunder, to cancel Options with the consent of the Optionee or otherwise in
accordance herewith and to impose such conditions on the grant of an Option as
it determines are appropriate.

(b) The Board of Directors shall take into consideration the recommendations of
the corporation’s Compensation Committee in determining the number of Options
granted and the recipients of such Options.

(c) Within the limits of the express provisions of the Plan, the Board of
Directors shall determine: (i) the key employees (“Key Employees”) to whom
awards hereunder shall be granted, (ii) the time or times at which such awards
shall be granted, (iii) the form and amount of the awards, and (iv) the
limitations, restrictions and conditions applicable to any such award. In making
such determinations, the Board may take into



--------------------------------------------------------------------------------

account the nature of the services rendered by such Key Employees, or classes of
Key Employees, their present and potential contributions to the Corporation’s
success and such other factors as the Board in its discretion shall deem
relevant.

(d) The Board’s determinations under the Plan, including without limitation,
determinations as to the persons to receive awards, the terms and provisions of
such awards and the agreements evidencing the same, need not be uniform and may
be made by it selectively among persons who receive or are eligible to receive
awards under the Plan, whether or not such persons are similarly situated.

4. OPTION PRICE. The Option exercise price shall be equal to, but not be less
than, 100% of the Fair Market Value of the regular common stock at the time an
Option is granted. “Fair Market Value” of any share of the Corporation’s regular
common stock at any date shall be: (i) if the shares are listed on an
established stock exchange or exchanges, the last reported sale price per share
on such date on the principal exchange on which it is traded, or if no sale was
made on such date on such principal exchange, at the closing reported price on
such date on such exchange; or (ii) if the shares of stock are not then listed
on an exchange, the last sales price or closing price per share in the
over-the-counter market as reported by the National Association of Securities
Dealer’s, Inc. Automated Quotation System (“NASDAQ”) in the National Market
System List on such date; or (iii) if the shares of regular common stock are not
then listed on an exchange or quoted on NASDAQ, an amount equal to its book
value based on the Corporation’s consolidated audited financial statements for
the most recent year end.

5. OPTIONS AND VESTING.

(a) TERM OF OPTIONS. Each Option shall become exercisable at the time, and for
the number of shares of Common Stock, fixed by the Board in the Option Agreement
with each Key Employee. Each Option shall expire and all rights to purchase
Common Stock thereunder shall cease no later than:

(i) Three months from the date on which the Optionee’s continuous employment by
the Corporation or the Bank is terminated; or

(ii) Three months from the date on which the Corporation ceases to own directly
or through attribution from its wholly-owned subsidiaries 50% or more of the
voting stock of the Bank; or

(iii) Twelve months from the date on which the Optionee’s continuous employment
by the Corporation or the Bank is terminated, as a result of death, or if, at
the time of such termination, the Optionee is considered disabled for purposes
of Section 422A of the Code; or

(iv) The tenth anniversary of the date the Option was granted; or

(v) Regardless of anything to the contrary in this Agreement or in the 1994
Plan, from the date fraud is committed if there is a final decision by a court
of

 

2



--------------------------------------------------------------------------------

competent jurisdiction that the Optionee committed fraud in the exercise of his
duties to the Corporation or the Bank.

Although already vested Options may be exercised during the three-month and
twelve-month periods after termination of employment referred to in
Section 3(a), 3(b) and 3(c) above, Options do not continue to vest during these
three-month and twelve-month periods.

(b) TAX WITHHOLDING. Whenever the Corporation proposes or is required to issue
or transfer shares of Common Stock to a Key Employee under the Plan, the
Corporation shall have the right to require the Key Employee to remit to the
Corporation an amount sufficient to satisfy all federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such shares. If such certificates have been delivered prior to
the time a withholding obligation arises, the Corporation shall have the right
to require the Key Employee to remit to the Corporation an amount sufficient to
satisfy all federal, state, or local withholding tax requirements at the time
such obligation arises and to withhold from other amounts payable to the Key
Employee, as compensation or otherwise, as necessary. In lieu of requiring a Key
Employee to make a payment to the Corporation in an amount related to the
withholding tax requirement, the Board of Directors may, in its discretion,
provide that at the Key Employee’s election, the tax withholding obligation
shall be satisfied by the Corporation’s withholding a portion of the shares
otherwise distributable to the Key Employee, such shares being valued at their
FAIR MARKET value at the date of exercise, or by the Key Employee’s delivering
to the Corporation a portion of the shares previously delivered by the
Corporation, such shares being valued at their fair market value as the date of
delivery of such shares by the Key Employee to the Corporation.

Notwithstanding any provision of the Plan to the contrary: (i) a Section 16
Insider’s election pursuant to the preceding sentence must be made on or prior
to the date as of which income is realized by the Section 16 Insider in
connection with such benefit and must be irrevocable, and (ii) if the Section 16
Insider elects to have shares withheld from those otherwise issuable, then the
election must be made in writing either (A) within the 10 business days
beginning on the third business day following the release of the Corporation’s
quarterly or annual summary of earnings and ending on the 12th business day
following such day, or (B) at least six months prior to the date the income is
realized. “Section 16 Insider” shall be defined by reference to Section 16 of
the Securities Exchange Act of 1934 and the rules and regulations thereunder.

(c) NORMAL VESTING OF OPTIONS. Options allocated in any year shall be subject to
a vesting schedule before they are exercisable in accordance with the following
schedule:

 

End of year one

   20% of allocation

End of year two

   20% of allocation

End of year three

   20% of allocation

End of year four

   20% of allocation

End of year five

   20% of allocation

 

3



--------------------------------------------------------------------------------

(d) VESTING OF OPTIONS UPON CHANGE OF CONTROL.

In the event that:

(i) any person (as such term is used in Section 13 of the Securities Exchange
Act of 1934 and the rules and regulations thereunder and including any Affiliate
or Associate of such person, as defined in Rule 12b-2 under said Act, and any
person acting in concert with such person) directly or indirectly acquires or
otherwise becomes entitled to vote more than 50 percent of the voting power
entitled to be cast at elections for directors (“Voting Power”) of the
Corporation or the Bank; or

(ii) there occurs any merger or consolidation of the Corporation or the Bank, or
any sale, lease or exchange of all or any substantial part of the consolidated
assets of the Corporation or the Bank to any other person and (A) in the case of
a merger or consolidation, the holders of outstanding stock of the Corporation
or the Bank entitled to vote in elections of directors immediately before such
merger or consolidation (excluding for this purpose any person, including any
Affiliate or Associate, that directly or indirectly owns or is entitled to vote
20 percent or more of the Voting Power of the Corporation or the Bank) hold less
than 80 percent of the Voting Power of the survivor of such merger or
consolidation or its parent; or (B) in the case of any such sale, lease or
exchange, the Corporation does not own at least 80 percent of the Voting Power
of the other person, then all Options previously allocated to Key Employees
shall immediately vest and shall be exercisable at the Key Employee’s election.

(e) CORPORATION’S BUY-BACK RIGHT.

If a Key Employee voluntarily terminates his or her employment with the
Corporation, the Corporation shall have the right to repurchase such Key
Employee’s Options. The repurchase price shall be the difference between the
Fair Market Value of the Option shares on the proposed transaction date less the
exercise price of the Option.

6. EXERCISE OF AN OPTION. During the period when any Option or portion of it
remains exercisable, such Option may be exercised at any time in whole or in
part. An Option granted pursuant to this Plan shall be deemed exercised, in
whole or in part, on the registered or certified mail postmark date of the
Optionee’s written notice of exercise to the Corporation. Such notice shall be
accompanied by payment in full of the exercise price of the shares then being
purchased. Payment for such shares shall be tendered in cash.

7. USE OF PROCEEDS. The consideration received by the corporation for shares of
its regular common stock issued pursuant to Options granted under the Plan shall
be credited to stated capital to the extent of the aggregate par value of that
stock. All amounts of such consideration received by the Corporation in excess
of the aggregate par value shall constitute capital surplus.

 

4



--------------------------------------------------------------------------------

8. ADJUSTMENTS UPON CHANGES IN STOCK. In the event of any corporate event or
transaction, such as a merger, consolidation, share exchange, recapitalization,
reorganization, separation, stock dividend, stock split, split-up, spin-off or
other distribution of stock or property of the Corporation, combination of
shares, exchange of shares, dividend in kind, or other like change in capital
structure or distribution (other than normal cash dividends) to shareholders of
the Corporation, the Committee, in order to prevent dilution or enlargement of
Key Employees’ rights under the Plan, shall substitute or adjust, in an
equitable manner (including adjustments to avoid fractional shares), the number
of common shares (i) reserved under the Plan, (ii) for which Options may be
granted to an individual Key Employee, and (iii) covered by outstanding Options
denominated in stock, (b) the stock prices related to outstanding Options; and
(c) the appropriate Fair Market Value and other price determinations for such
Options. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee
shall be authorized to issue or assume Options, whether or not in a transaction
to which Section 424(a) of the Code applies, by means of substitution of new
Options for previously issued awards or an assumption of previously issued
awards. All adjustments under this Section 8 shall be made in a manner such that
they will not result in a penalty under Section 409A of the Code. Any
adjustment, waiver, conversion or other action taken by the Committee under this
Section 8 shall be conclusive and binding on all Key Employees, the Corporation
and their successors, assigns and beneficiaries.

9. NONTRANSFERABILITY OF OPTIONS. An Option granted under the plan may not be
transferred except by will or the laws of descent and distribution, and may be
exercised during the lifetime of any Key Employee only by the Key Employee.

10. INVESTMENT PURPOSE. Each Option under the Plan shall be granted on the
condition that the purchases of shares of regular common stock of the
corporation thereunder shall be for investment purposes and not with a view to
resale or distribution; and upon exercise of any Option, each Optionee shall,
upon request of the Corporation, execute an instrument prepared by the
Corporation evidencing such investment intent. The stock certificates issued
pursuant to the exercise of any Option shall bear the following restrictive
legend:

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

11. SUSPENSION OR TERMINATION OF PLAN. The Board of Directors may at any time
suspend or terminate the Plan. No Option may be granted during such suspension
or after such termination of this Plan. The suspension or termination of the
Plan shall not, without the Optionee’s consent, alter or impair any rights or
obligations under any Option previously granted under the plan.

 

5



--------------------------------------------------------------------------------

12. AMENDMENT OF PLAN. The Board of Directors may at any time amend the plan in
such respects as the Board of Directors may deem advisable, or in order to
conform to any change in the law, or in any other respect which the Board of
Directors may deem to be in the best interest of the Corporation; provided,
however, that no such amendment shall, without further approval of the
stockholders of the Corporation (except as provided in Section 8): (a) increase
the aggregate number of shares of regular common stock of the Corporation which
may be issued under Options granted pursuant to the Plan; (b) change the minimum
Option purchase price; or (c) increase the maximum period during which the
Options may be exercised. Any amendment to the plan shall not, without the Key
Employee-optionee’s consent, alter or impair any rights or obligations under any
Option previously granted under this Plan.

 

6